DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Claims 1-20 stand allowed.  Applicants filed an IDS with an office action from China’s State Intellectual Property Office on May 4, 2021.  The Office has reviewed the references and the arguments in SIPO’s office action, and maintains the allowability of the claims.
The references on which SIPO relies are Zhang, Chinese Pat. Pub. No. CN 107706315, which discloses the preparation of a light-emitting film, and a counterpart to Jeong, U.S. Pat. No. 9,517,936, which includes a halogen compound to stabilize the quantum dot.  Applicants’ product claim 1 and method claim 13 require a plurality of quantum dots at a portion of a surface of the light emitting film and that the quantum dot comprise a metal halide bound to a surface thereof, that is, the quantum dot.  Zhang does not disclose that quantum dots are at a portion of a surface of the light emitting film.  Jeong is silent on this point, although the Jeong quantum dot is stabilized by a halide, which can be a metal halide.  Because a key claim limitation is missing—specifically, the plurality of quantum dots at a portion of a surface of the light emitting film—the combination of Zhang and Jeong are insufficient to render obvious either claim 1 or claim 13 under U.S. patent law.  For these reasons, the allowance is maintained.
The Office updated searches and identified later-filed references by applicant Samsung Electronics and certain inventors.  These are cited in the attached PTO-892, 
Drawings
The drawings were received on February 11, 2021.  These drawings address the changes required in the original Notice of Allowability, which was mailed February 11, 2021, and are accepted and entered.  No new matter has been added.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “[a] light emitting film comprising a plurality of quantum dots, wherein the plurality of quantum dots constitute at least a portion of a surface of the light emitting film, wherein the plurality of quantum dots do not comprise cadmium and lead, and wherein the plurality of quantum dots comprise a metal halide bound to a surface thereof”, in combination with the remaining limitations of the claim.
With regard to claims 2-20: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897